901 So.2d 1104 (2005)
David KIMBALL, Individually and as Administrator of the Estate of His Minor Daughter, Jenny Ann Kimball (Deceased)
v.
WAUSAU INSURANCE COMPANIES, et al.
David Kimball, Individually and as Administrator of the Estate of His Minor Daughter, Jenny Ann Kimball (Deceased)
v.
East Jefferson Levee District and Parish of Jefferson, Department of Parkways.
No. 2005-C-0755.
Supreme Court of Louisiana.
May 6, 2005.
In re Kimball, David individually and as administrator; Estate of His Minor Daughter;Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. M, Nos. 576-157, 597-320; to the Court of Appeal, Fifth Circuit, No(s). 04-CA-626, 04-CA-627.
Denied.
CALOGERO, C.J., would grant the writ.